IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-94-178-CV



KINCER OIL COMPANY, INC.,

	APPELLANT

vs.



JOHN SHARP, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE
OF TEXAS; MARTHA WHITEHEAD, SUCCESSOR IN OFFICE TO
KAY BAILEY HUTCHISON, TREASURER OF THE STATE
OF TEXAS; AND DAN MORALES, ATTORNEY GENERAL
OF THE STATE OF TEXAS,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. 93-00311, HONORABLE JOE B. DIBRELL, JUDGE PRESIDING 

 



PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Jones and Kidd; Chief Justice Carroll Not Participating
Dismissed on Appellant's Motion
Filed:  October 12, 1994
Do Not Publish